ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment recommending that JAMES C. RICHARDSON, Judge of the Municipal Court of the Township of Warren and formerly Judge of the Municipal Court of the Borough of Watchung, be publicly reprimanded for violating Canons 1 and 2A of the Code of Judicial Conduct and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute (Rule 2:15-8(a)(6)) by driving while intoxicated in violation of N.J.S.A. 39:4-50;
And respondent having waived his right to a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Commit tee on Judicial Conduct is adopted and JAMES C. RICHARDSON is hereby publicly reprimanded.